Exhibit 10.115

 

EXECUTION VERSION

 

July 14, 2016

 

 

Re:                             Exchange

 

Ladies and Gentlemen:

 

This agreement confirms the terms and conditions under which Clean Energy Fuels
Corp. (the “Company”) and                      (the “Holder”) agree to an
exchange of the 7.5% Convertible Note due 2016 (CUSIP 184499 AA9) having an
outstanding principal amount of $                (the “Note”) issued by the
Company and held by the Holder, for the issuance and delivery and payment, as
applicable, by the Company to the Holder of (i) the number of shares of the
Company’s common stock (CUSIP 184499 101), par value $0.0001 (the “Common
Stock”), set forth herein, and (ii) an aggregate cash amount set forth below
(such transaction, the “Exchange”).  The Company and the Holder agree as
follows:

 

1.                                      The Exchange.  The closing of the
Exchange (the “Closing”) shall occur on July 15, 2016 (the “Closing Date”). At
the Closing, (a) the Holder shall deliver the Note to the registrar for the Note
for cancellation in full, and (b) the Company shall (i) issue and
deliver              shares of Common Stock (the “Shares”) in electronic
book-entry form to the Holder pursuant to the instructions of the Holder, and
(ii) pay to the Holder an aggregate cash amount of $             in immediately
available funds (the “Cash Payment”) (it being agreed that $              of the
Cash Payment shall be in full payment of all accrued and unpaid interest owed
under the Note as of July 14, 2016).  Upon the Company’s issuance and delivery
of the Shares and payment of the Cash Payment in accordance with this agreement,
the Note shall be cancelled in full and the Holder shall release all claims
arising out of or related to the Note, including, but not limited to, any rights
to further payment of principal or interest with respect to the Note.  The
Shares shall be issued and delivered solely in exchange for the cancellation of
the Note and all amounts due and owing thereunder, and the Holder shall not pay
or be required to pay any additional consideration to the Company in order to
effectuate the issuance and delivery of the Shares.

 

2.                                      Representations, Warranties and
Covenants.

 

(a)                                 In connection with the Exchange, the Holder
hereby represents, warrants, acknowledges and agrees as follows as of the date
of this agreement and the Closing Date:

 

(i)                                     The Holder is the sole legal and
beneficial owner of the Note.

 

(ii)                                  The Note being transferred hereunder is
free and clear of any liens, charges or encumbrances and at the Closing, the
Holder shall convey to the Company good title to the Note free and clear of all
liens, charges and encumbrances.

 

(iii)                               Neither the Holder nor anyone acting on the
Holder’s behalf has received or paid or will receive or pay any commission or
remuneration directly or indirectly in connection with or in order to solicit or
facilitate the Exchange, and neither such Holder nor anyone acting on the
Holder’s behalf has paid or will pay any consideration in connection with the
Exchange, except solely for the Note being exchanged.

 

--------------------------------------------------------------------------------


 

(iv)                              The Holder acknowledges that the transaction
contemplated hereby is intended to be exempt from registration by virtue of
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).  The Holder knows of no reason why such exemption is not available.

 

(v)                                 The Holder is (A) an accredited investor
within the meaning of Regulation D promulgated under the Securities Act; (B) a
qualified institutional buyer within the meaning of Rule 144A promulgated under
the Securities Act.

 

(vi)                              The Holder has sufficient experience in
business, financial and investment matters to be able to evaluate the risks
involved in, and to make an informed investment decision with respect to, the
Exchange, and the Holder acknowledges that: (A) the Company makes no
representation regarding the value of the Note or the Shares; and (B) the Holder
has independently and without reliance upon the Company made its own analysis
and decision to enter into the Exchange and exchanges the Note on the terms set
forth herein.

 

(vii)                           The Holder has had such opportunity as it has
deemed adequate to obtain from representatives of the Company such information
as is necessary to permit the Holder to evaluate the merits and risks of the
transaction contemplated, and the Holder has undertaken an independent
evaluation of such merits and risks based on the Holder’s own financial
circumstances.

 

(viii)                        The Holder represents that: (A) it has all of the
power and authority necessary to enter into this agreement and to consummate the
transactions contemplated hereunder; (B) it has taken all action as may be
necessary to authorize the execution and delivery of this agreement and the
consummation of the transactions contemplated by this agreement and the
performance of its obligations hereunder; (C) this agreement is an obligation
enforceable against the Holder in accordance with its terms, except that such
enforcement may be subject to (x) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally; and (y) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity; and (D) neither the execution and delivery hereof or the performance of
its obligations hereunder will violate or contravene any applicable requirements
of law or any of its governing documents.

 

(ix)                              The Holder acknowledges and agrees that (A) as
of the date hereof, the Company is in full compliance with and is not in Default
(as such term is defined in the convertible note purchase agreement dated
August 24, 2011 (“NPA”)) under the NPA or the Note, and (B) neither this
agreement nor the Exchange is or will constitute a breach of the NPA or Default
under the NPA or the Note in any respect.  For the avoidance of doubt, (1) the
Company hereby expressly waives the applicability of Section 6.2.2 of the NPA
and Section 4.3 (except for the last sentence of thereof) of the NPA to this
agreement and to the Exchange, and (2) the Holder hereby expressly acknowledges
that the Shares shall not constitute Registrable Securities (as such term is
defined in the registration rights agreement dated August 30, 2011 (“RRA”))
under the RRA and that the Company shall have no obligations pursuant to the RRA
with respect to, and the RRA shall have no applicable to, the Shares or the
Exchange.

 

2

--------------------------------------------------------------------------------


 

(x)                                 Unless otherwise required by law or
applicable regulation or if otherwise publicly disclosed by the Company (but in
which case only to the extent of such disclosure by the Company), the Holder
shall keep the terms of this agreement confidential and shall not disclose such
terms to any other party.

 

(xi)                              The Holder understands and acknowledges that
(A) as the issuer of the Shares, the Company has information that has not been
publicly disclosed concerning the Company, its subsidiaries and affiliates,
including, but not limited to, the general business, plans and prospects of and
possible future transactions involving the Company, its subsidiaries and/or
affiliates (the “Information”), and (B) such Information may be indicative of or
affect the value of the Note or the Shares.  The Holder has not requested and
does not wish to be provided with any Information, has not received any
Information and acknowledges that the Information might be material to its
decision to enter into the Exchange or otherwise materially adverse to its
interests.  The parties hereby acknowledge and agree that this agreement is
being entered and the transactions contemplated hereby, including the Exchange,
are being effected solely because of the representations and covenants made by
the Holder in this Section 2(a)(xi), and that the Company would not have entered
into this agreement or agreed to effect the Exchange in the absence of such
representations and covenants.

 

(xii)                           The Holder, directly or indirectly, has not
entered, and shall not, prior to July 16, 2016, enter into any “short sale”
involving the Common Stock.  For purposes of this agreement, “short sale” means
any sale of Common Stock that the Holder does not own or any sale that is
consummated by the delivery of Common Stock borrowed by, or for the account of,
the Holder.

 

(xiii)                        The Holder is not acting and has not agreed to act
together with any other person for the purpose of effecting the Exchange or
acquiring, holding, voting or disposing of the Shares.  The Holder is not an
“affiliate” of the Company, as such term is defined in Rule 144 promulgated
under the Securities Act, and has not been an affiliate of the Company for at
least the three preceding months.  Immediately after the consummation of the
transactions contemplated herein, the Holder will not beneficially own more than
9.99% of the Company’s issued and outstanding Common Stock.

 

(b)                                 In connection with the Exchange, the Company
represents, warrants, acknowledges and agrees as follows as of the date of this
agreement and the Closing Date:

 

(i)                                     Assuming the accuracy of the Holder’s
representations and warranties made herein, the Shares will not be “restricted
securities” within the meaning of the Securities Act, will be validly issued,
fully paid and non-assessable and will be freely transferable by the Holder. 
The book-entry positions representing the Shares will not bear a restrictive
legend under the Securities Act.

 

(ii)                                  The transaction contemplated hereby is
exempt from registration by virtue of Section 3(a)(9) of the Securities Act. 
The Company knows of no reason why such exemption is not available.

 

3

--------------------------------------------------------------------------------


 

(iii)                               The Company represents that: (A) it has all
of the power and authority necessary to enter into this agreement and to
consummate the transactions contemplated hereunder; (B) it has taken all action
as may be necessary to authorize the execution and delivery of this agreement
and the consummation of the transactions contemplated by this agreement and the
performance of its obligations hereunder; (C) this agreement is an obligation
enforceable in accordance with its terms, except that such enforcement may be
subject to: (x) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally; and (y) general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity; and
(D) neither the execution and delivery hereof or the performance of its
obligations hereunder will violate or contravene any applicable requirements of
law or any of its governing documents.

 

(iv)                              The Company shall not, from the date hereof
through and including August 14, 2016, sell any shares of Common Stock pursuant
to its equity distribution agreement with Citigroup Global Markets Inc. dated
November 11, 2015.

 

3.                                      Miscellaneous.

 

(a)                                 The parties acknowledge that money damages
are not an adequate remedy for violations of this agreement and that any party
shall be entitled to specific performance or injunctive or such other relief as
a court may deem just and proper in order to enforce this agreement or prevent
any violation hereof and, to the extent permitted by applicable law, each party
waives any objection to the imposition of such relief, this being in addition to
any other remedy to which such party is entitled at law or in equity.

 

(b)                                 All questions concerning the construction,
validity, enforcement and interpretation of this agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. Each party hereby irrevocably
submits to the exclusive jurisdiction of the Delaware Court of Chancery, or, if
no such state court has proper jurisdiction, the United States District Court
for the District of Delaware, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(c)                                  No provision of this agreement may be
amended or modified except upon the written consent of the Company and the
Holder.

 

4

--------------------------------------------------------------------------------


 

(d)                                 This agreement supersedes all other prior
oral or written agreements between the parties and any persons acting on their
behalf with respect to the subject matter hereof and constitutes the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof, and no party shall be liable or bound to any other in any
manner by any oral or written representations, warranties, covenants and
agreements except as specifically set forth herein.  For the avoidance of doubt,
as of the Closing, the Note, the NPA and the RRA shall each be terminated and
cancelled in full as between the Company and the Holder and the Company shall be
released from all liabilities, duties and obligations owed to the Holder under
each such document.

 

(e)                                  If any one or more of the provisions
contained in this agreement is determined to be invalid, illegal or
unenforceable in any respect in any jurisdiction, the validity, legality and
enforceability of such provision or provisions will not in any way be affected
or impaired thereby in any other jurisdiction, nor will the validity, legality
and enforceability of the remaining provisions contained in this agreement in
any way be affected or impaired thereby.

 

(f)                                   All notices, requests and demands will be
served by hand delivery, telefacsimile, email, overnight courier or by
registered or certified mail, with return receipt requested, as set forth on the
signature pages hereto or at such other address as any party designates for such
purpose in writing to the other party.  Notices will be deemed to have been
given on the date actually received in the event of personal, telefacsimile,
email or overnight courier delivery or on the date three (3) days after notice
is deposited in the mail, properly addressed, postage prepaid.

 

(g)                                  Each party will do and perform, or cause to
be done and performed, all such further acts and things, and will execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this agreement and the consummation of the
transactions contemplated hereby

 

(h)                                 This agreement may be executed in two or
more counterparts, and it will not be necessary that the signatures of all
parties hereto be contained on any one counterpart hereof.  The counterpart will
be deemed an original, but all counterparts together will constitute one and the
same instrument.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

4675 MacArthur Court, Suite 800

 

 

Newport Beach, CA 92660

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------